DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	A suggested title is “Jump to Play Video Generation From Panoramic Videos At Matched Interest Points”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4 and 6:  it is unclear if “the time point” corresponds to the “jump time point” established in line 3.  Even more confusing is “the time point” in the obtaining step as is it unclear what is meant by “the time point when the user’s field of view is used”.
Indeed, the phrase “when the user’s field of view is used” in the last paragraph of claim 1 is wholly confusing and without antecedent basis.  Moreover, it is unclear what element or step is being referred to by “when the user’s field of view is used”.  What element is “using” the user’s field of view?  Is the user’s field a view a current, past or future field of view?  
Furthermore, the claim element of  “obtaining, by the client, a video corresponding to the time point in the panoramic video when the user's field of view is used, and jumping to play the video corresponding to the time point when the user's field of view is used” is indefinite as it is unclear what video is being obtained or what is encompassed by “jumping to play” since it is unclear to what “the user’s field of view is used” may refer.
Likewise, the “area of the matched interest point” in the claim 1’s “when finding that the time point falls within a time range of an interest point, determining, by the client, a user's field of view in which an area of the matched interest point in a panoramic area of the panoramic video can be viewed” is unclear, particularly the “can be viewed” modifier.  In other words, “can be viewed” has no definitive context and is similar to the “when the user’s field is used” in this regard which also wholly lacks the context necessary to bring clarity to claim 1.
Furthermore, the “matching” step fails to identify against what “the time point and time range” of the interest point(s) is matched.  In other words, “matching” is a process that matches, e.g. item A against item B.  Here, only item A (“time point and time range” of the interest point) is specified leaving the reader guessing as to what is meant by the so-called “matching”.  Similarly, the “before matching” of claim 2 is unclear.
Independent claims 8 and 13 recite indefinite language similar to that found in claim 1 and are rejected for the same reasons as outlined above.
In claim 3, line 4 it is unclear what “determining the area of the matched interest point” may entail or what is being “matched”.  Further confusion arises from the “calculating the user’s field of view based on the area of the matched interest point” since it is unclear what the “area of the matched interest point” may include or otherwise entail such that calculating the user’s field of view based on this undefined and unclear “area” is indefinite.  
	Claim 4 indefinitely recites “determining, by the client, that a user's current field of view used by the client when the user indicates to jump to play the panoramic video does not match the area of the matched interest point, and performing, based on the determining, the operation of calculating the user's field of view based on the area of the matched interest point”.  First of all, it is unclear what is being “matched” particularly since the indication of a “jump to play” is supposedly the basis of “does not match” and that refers to “the area of the matched interest point” which lacks a definitive basis.
	Likewise, claim 5 refers to “the area of the matched interest point” in each of the recited alternatives but, again, the scope of this “area” is wholly unclear.  Furthermore, each of the “rotation angles” lacks a frame of reference thereby creating confusion and further contributing to the indefinite language of claim 5.
	Claim 6 also refers to the indefinite “area of the matched interest point”.  Further, it is not understood what is meant by “using the coordinates…in a coordinate alignment manner”.  What manner of “manner” might this be?  What functions or features are within an “alignment manner”.  Is this “manner” being performed by the claimed method?
	Claim 6’s recitation of “selecting… a pair of coordinates in the area of the matched interest point, and extracting … an area that matches a size of the field of view from the panoramic area of the panoramic video as the user's field of view.”  What is meant by “an area” matching a size of the field of view from the panoramic area?  Further, “the panoramic area” lacks antecedent basis.  Still further, “the user’s field of view” referenced at the end of claim 6 is unclear. See also the rejections relating to “matching” above.
Claim 7 employs the indefinite phrase “the video corresponding to the time point in the panoramic video when the user's field of view is used”.  See rejections for claim 1 above.  Furthermore, “the time point in the panoramic video” in claim 7, line 4 lacks antecedent basis and is otherwise unclear.
	Regarding claims 9-12:  see the detailed rejections of claims 2-5 above which respectively applies mutatis mutandis to the limitations of claims 9-12.  
Regarding claims 14-19:  see the detailed rejections of claims 2-7 above which respectively applies mutatis mutandis to the limitations of claims 14-19.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chuang (US 2012/0169842 A1)
Claim 1
	In regards to claim 1, Chuang discloses a method of panoramic video playback {see [0012], [0085]-[0088], Figs. 1, 4, 16A-C, J, K, L including viewer (video playback) interface and citations below} comprising:
determining, by a client, that a user indicates to jump to play a video corresponding to a jump time point in a panoramic video
{see activity detection user interface in [0163]-[0167] in which the user can click a play button causing the client to play a view through the viewer 1100 including jumping to detected activity indicated by the lines 1112 in the activity bar 1110 by clicking on NxT Det.  Note that the video view 1104 is a rendered image from the panoramic video including the point angle of the video window (aka field of view) in [0158]-[0162].  See also [0141], [0149] playback over different time intervals and particularly [0154]-[0156] disclosing bookmarking a specific angular field of view at a specific time for later playback that jumps to the bookmarked interval, time, azimuthal angle, elevation angle, and field of view as further discussed in [0184]-[0187]};
matching, by the client, the time point and a time range of each of at least one interest point included in the panoramic video {see detected activity in  [0163]-[0167]  and/or bookmarks above which include jumping that match the selected jump-point/bookmark’s (interest point’s) time periods (time ranges) in [0154]-[0156], [0167].  See also [0149], [0176]-[0178} for time intervals (time ranges).  See also time and frame indicators in [0174]};
when finding that the time point falls within a time range of an interest point, determining, by the client, a user's field of view in which an area of the matched interest point in a panoramic area of the panoramic video can be viewed {the detected activity jump points and bookmark jump points include matching interval, time, azimuthal angle, elevation angle, and field of view as further discussed in [0184]-[0187].  In other words, the video view 1104 is a rendered image from the panoramic video including the matching point angle of the video window (aka field of view) in [0158]-[0162]. See also [0141], [0149] and particularly [0154]-[0156] disclosing bookmarking a specific angular field of view at a specific time for later playback that jumps to the bookmarked interval, time, azimuthal angle, elevation angle, and field of view as further discussed in [0184]-[0187]}; and
obtaining, by the client, a video corresponding to the time point in the panoramic video when the user's field of view is used, and jumping to play the video corresponding to the time point when the user's field of view is used {see activity detection user interface in [0163]-[0167] in which the user can click a play button causing the client to play a view through the viewer 1100 including jumping to detected activity indicated by the lines 1112 in the activity bar 1110 by clicking on NxT Det and which also includes obtaining, by the client, a video as claimed.  Note that the video view 1104 is a rendered image from the panoramic video including the point angle of the video window (aka field of view) in [0158]-[0162].  See also [0141], [0149] and particularly [0154]-[0156] disclosing bookmarking a specific angular field of view at a specific time for later playback in which the client obtains the video}.
Claim 2
	In regards to claim 2, Chuang discloses before the matching, by the client, the time point and a time range of each of at least one interest point comprised in the panoramic video, further comprising:
obtaining, by the client from a server, description information of each of the at least one interest point comprised in the panoramic video, wherein the description information of the interest point comprises the time range of the interest point and an area of the interest point {see [0163]-[0167] in which the user specifies an region/area to monitor for activity (interest point) so that the user may jump to the specified area of the interest point at the time periods in which they were detected}.
Claim 3
	In regards to claim 3, Chuang discloses
3. The method according to claim 1, wherein the determining, by the client, a user's field of view in which an area of the matched interest point in a panoramic area of the panoramic video can be viewed comprises:
determining, by the client, the area of the matched interest point
{see the zoom view that may be selected/determined by the client via a user interface wherein user selects a region (area of the matched interest point) in the full-scene panorama for display in the zoom view as per [0012]-[0113], [0047], Figs. 11, 13 zoom view 1104 and [0138]-[0149].  See also the bookmarks [0154]-[0156] disclosing bookmarking (determining, by the client..) matched interest points including a specific angular field of view at a specific time for later playback that jumps to the bookmarked interval, time, azimuthal angle, elevation angle, and field of view as further discussed in [0184]-[0187]}; and
calculating, by the client, the user's field of view based on the area of the matched interest point, and setting a parameter to the user's calculated field of view, wherein the parameter is used to represent a parameter of a field of view used by the client when the user views the panoramic video by using the client {see above cites for the determining step which include “calculating” the field of view for the zoomed/bookmarked matched interest point wherein the parameter may be the field of view, interval, time, azimuthal angle, and/or elevation angle}.
Claim 4
	In regards to claim 4, Chuang discloses before the calculating, by the client, the user's field of view based on the area of the matched interest point, further comprising:
determining, by the client, that a user's current field of view used by the client when the user indicates to jump to play the panoramic video does not match the area of the matched interest point, and performing, based on the determining, the operation of calculating the user's field of view based on the area of the matched interest point {see above citations wherein upon selecting the bookmark to jump to a matched interest point determines that the current video view 1104 does not match the jump point (including its area) such that the jump point’s field of view is then determined}.
Claim 6
	In regards to claim 6, Chuang discloses
6. The method according to claim 3, wherein the calculating, by the client, the user's field of view based on the area of the matched interest point comprises:
selecting, by the client, a pair of coordinates in the area of the matched interest point, and extracting, by using the coordinates as reference coordinates and in a coordinate alignment manner, an area that matches a size of the field of view from the panoramic area of the panoramic video as the user's field of view
{see zoom view 1104 selection in which a user selects a region including coordinates in the area as per [0138]. See also bookmarks of specific field of view in [0154]-{0157], [0184]-[0187]}.
Claim 7
	In regards to claim 7, Chuang discloses wherein the obtaining, by the client, a video corresponding to the time point in the panoramic video when the user's field of view is used comprises:
obtaining, by the client from the server, the video corresponding to the time point in the panoramic video, and generating, based on the user's field of view and the video corresponding to the time point, the video corresponding to the time point when the user's field of view is used; or obtaining, by the client from the server, the video corresponding to the time point in the panoramic video when the user's field of view is used
{see activity detection user interface in [0163]-[0167] in which the user can click a play button causing the client to play a view through the viewer 1100 including jumping to detected activity indicated by the lines 1112 in the activity bar 1110 by clicking on NxT Det and which also includes obtaining, by the client, a video as claimed.  Note that the video view 1104 is a rendered image from the panoramic video including the point angle of the video window (aka field of view) in [0158]-[0162].  See also [0141], [0149] and particularly [0154]-[0156] disclosing bookmarking a specific angular field of view at a specific time for later playback in which the client obtains the video.  For server and “obtaining, by the client from the server” see [0007]-[0008], Figs. 1, 4, including servers 104, [0048]-[0051], [0073]-[0076], [0079]-[0083]}.
Claims 8, 9, 10, 11, 13, 14, 15, 16, 18, and 19 
The rejection of method claims 1, 2, 3, and 4 above applies mutatis mutandis to the corresponding limitations of apparatus claims 8, 9, 10, and 11 respectively while noting that the rejection above cites to both device and method disclosures. 
The rejection of method claims 1, 2, 3, 4, 6, and, 7 above applies mutatis mutandis to the corresponding limitations of non-transitory computer readable storage medium claims 13, 14, 15, 16, 18, 19 respectively while noting that the computer readable storage mediums limitations are disclosed in [0199]-[0207].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martineau (US 20170332064 A1) discloses interactive viewpoint content navigation for 360 degree video that includes points of interest, viewport movement manager 440 that updates the viewport by jumping to a point of interest/salient moment.  See [0058]-[0061] and Figs. 4, 12.

    PNG
    media_image1.png
    591
    658
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486